Citation Nr: 1133521	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, bronchitis, claimed as shortness of breath, to include as due to asbestos exposure.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for dizziness, claimed as inner ear problems.

6.  Entitlement to service connection for left inguinal hernia.  


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The appellant had service in a National Guard unit, with periods of active duty from July 1970 to June 1972, October 1978 to April 1979, and July 1979 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that this case was previously before the Board in June 2010, at which time the matters were remanded for the appellant to be scheduled for a videoconference hearing before a Member of the Board.  (The appellant had previously been scheduled for a videoconference hearing in April 2009, but failed to report for that hearing; however, it was determined that the Veteran's notice of hearing was sent to an incorrect address.)  

An April 2011 Report of General Information (VA Form 21-0820), indicates that the appellant was contacted to see whether he still desired a hearing before a Member of the Board.  The appellant requested a Travel Board hearing, which was scheduled for June 14, 2011 at the Montgomery RO.  The appellant failed to report for his scheduled hearing.  However, a May 16, 2011, Report of General Information notes that the appellant had contacted the RO with a request that his hearing be rescheduled.  He informed the RO that he was going to be deployed from May 27, 2011, until February 21, 2012.  The Board concludes that good cause has been offered for the Veteran's inability to attend the hearing.  The appellant has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009).  In accordance with his request, the appellant must be provided with an opportunity to present testimony during a hearing before a member of the Board.  The case is therefore remanded to the agency or original jurisdiction (AOJ) so that it may reschedule the appellant's hearing.  The AOJ should also clarify whether the appellant's desires a Travel Board hearing or is willing to elect a videoconference hearing in lieu of a Travel Board hearing.  

The Board further notes that the appellant had previously been represented AMVETS, who revoked their representation in August 2009 after being unable to contact the appellant.  A June 2010 letter from the AOJ notified the appellant of the revocation.  Subsequently, however, AMVETS submitted a hearing memorandum on July 18, 2011.  This raises a question as to whether AMVETS is again representing the appellant.  On remand, the RO should clarify the appellant's intentions with regard to representation, and associate with the claims file any appropriate documentation, to include a VA Form 21-22 of the duly appointed representative.  See 38 C.F.R. § 14.631 (e)(1) (2010).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should clarify, in writing, the appellant's intentions regarding his representation in this appeal, and appropriate documentation concerning such representation should be associated with the claims file.

2.  The AOJ should clarify whether the appellant wants a Travel Board hearing or a videoconference hearing.  The AOJ should then schedule the appellant for his desired hearing type.  (The Board notes that the appellant has indicated that he will be deployed until February 21, 2012.  Thus, his hearing should not be scheduled prior to that date.)  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative, if any, an opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


